SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:April 21, 2014 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 0-7818 38-2032782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 230 West Main Street Ionia, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (616) 527-5820 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On April 21, 2014, Independent Bank Corporation issued a press release announcing its financial results for the quarter ended March 31, 2014.A copy of the press release is attached as Exhibit 99.1.Attached Exhibit 99.2 contains supplemental data to that press release and attached Exhibit 99.3 contain a slide presentation for our earnings conference call . The information in this Form 8-K and the attached Exhibits shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits Exhibits. Press release dated April 21, 2014. Supplemental data to the Registrant's press release dated April 21, 2014. Earnings conference call presentation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INDEPENDENT BANK CORPORATION (Registrant) Date April 21, 2014 By s/Robert N. Shuster Robert N. Shuster, Principal Financial Officer 2
